Jan Fischer-Wade Allstate Life Insurance Company Phone: 402.975.6368 Email: jfis6@allstate.com VIA EDGAR TRANSMISSION September 8, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Allstate Financial Advisors Separate Account I ("Registrant") File No. 811-09327 Members of the Commission: On behalf of Allstate Life Insurance Company and Allstate Financial Advisors Separate Account I, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2014, have been submitted to contract owners. Fund Company 1940 Act Registration No. Advanced Series Trust 811-05186 AllianceBernstein Variable Products Series Fund, Inc. 811-05398 American Century Variable Portfolios, Inc. 811-05188 The Dreyfus Socially Responsible Growth Fund, Inc. 811-07044 Dreyfus Stock Index Fund, Inc. 811-05719 Dreyfus Variable Investment Fund 811-05125 Deutsche Variable Series I 811-04257 Deutsche Variable Series II 811-05002 Federated Insurance Series 811-08042 Variable Insurance Products Fund 811-03329 Variable Insurance Products Fund II 811-05511 Franklin Templeton Variable Insurance Products Trust 811-05583 Goldman Sachs Variable Insurance Trust 811-08361 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 Janus Aspen Series 811-07736 Lazard Retirement Series, Inc. 811-08071 Legg Mason Partners Variable Equity Trust 811-21128 Legg Mason Partners Variable Income Trust 811-06310 Lord Abbett Series Fund, Inc. 811-05876 MFS Variable Insurance Trust 811-08326 Morgan Stanley Variable Investment Series 811-03692 Neuberger Berman Advisers Management Trust 811-04255 Oppenheimer Variable Account Funds 811-04108 PIMCO Variable Insurance Trust 811-08399 ProFunds 811-08239 Putnam Variable Trust 811-05346 The Universal Institutional Funds, Inc. 811-07607 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. You may direct any questions regarding this filing to the undersigned at (402) 975-6368. Very truly yours, /s/ JAN FISCHER-WADE Jan Fischer-Wade Senior Attorney
